department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date of formation c state of formation d busine sec_1 e busine sec_2 f busine sec_3 g busine sec_4 h busine sec_5 dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c for the purpose of collaboration of like-minded local businesses to provide education quality goods and services events and programming to promote healthier living for residents of a certain city your articles of incorporation make no provision for disposition of assets in the event of dissolution the members of your board are the proprietors of the for-profit businesses d e f g and h each of which promotes an approach to wellness different from the others’ you have entered agreements with apartment complexes to provide for a fee wellness events for the tenants of the complexes the goals of your events are to educate on components of weight loss to provide information on toning and healthy eating to introduce different types of wellness opportunities that exist within the community and to offer these services your charges will be limited to your costs including the cost of instructors for example at one complex you initially provided a health fair at which you provided a 30-minute mini classes for the residents each class introduced participants to wellness related_services of the kind performed by businesses d e f g which were presumably conducted by associates of those businesses if not the business owners themselves subsequently you provided monthly health fairs for residents of the same complexes similarly you provide a six-week series of classes and workshops for residents of another complex conducted by d e f g you have not asserted and there is no other reason to believe that the residents of these complexes are members of a charitable_class you also host short classes for the public at area stores upon request the personal trainer from e conducts weekly strength and conditioning workshops for tenants of another area apartment complex you will conduct health fairs at your current business meeting space where attendees can sample the various business offerings the meeting space will host a future class free except for food sold by collaborative members all other activities will be provided at a modest charge sufficient to cover your overhead supplies and compensation_for instructors furnished by collaborative members d e f g and h your future activities include holding a public launch of your facility and the grand opening of h a market that will be joining your collaborative mini classes be offered free to the public on this occasion you will continue to offer classes and workshops at other venues at modest or no cost to the participants your website states you make wellness more accessible to your city through local goods and services and that you were formed by a team of local business owners and operators in the wellness industry who recognized a need for education outreach and community engagement through the highest quality local goods and services available with regard to the specific services you offer it says that along with a program of onsite wellness events you bring local goods and wellness services to living or workplaces offering an hourly or a flat rate depending on the project members of the public are invited to make an appointment through an online form where they describe their wellness needs and the location where the services are to be provided you offer to help inquirers to identify their needs scope of their goals and budgets you invite wellness-focused businesses to consider becoming partners with you your revenue derives from fees for services provided to pursuant to the agreements with apartment complexes venues program fees from individuals sponsorships and donations your expenses include fees for instructors and supplies printing sound and exercise rentals special events and events without accessible equipment on site law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and letter rev catalog number 47628k b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes lessening of the burdens of government promotion of health has long been recognized as charitable provided that it is not carried on in a proprietary manner and the class of beneficiaries is sufficiently large and indeterminate to benefit the community as a whole restatement second of trusts sec_368 sec_372 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 4th ed revrul_68_373 1968_2_cb_206 describes an organization that engaged in testing drugs for commercial pharmaceutical companies clinical_testing is an activity ordinarily carried on as a part of pharmaceutical company’s commercial operations such testing principally serves the private interests of the manufacturer rather the public interest the organization did not qualify for exemption revrul_69_632 1969_2_cb_120 describes an organization formed by members of a particular industry to develop new and improved uses for existing products of the industry it did not qualify for exemption under sec_501 of the code it contracts with various research organizations for specific research projects selected by a committee of technical experts who were chosen from the organization’s membership the members selected research projects that result in the increase of their sales by creating new uses and markets for their products the organization did not qualify for exemption because the members’ private interests were served in 625_f2d_804 8th cir aff g 72_tc_687 the court noted that the selling of prescription drugs by federation may serve to promote health but it does not without more further a charitable purpose federation did not qualify for exemption because it was operated in a commercial and proprietary manner rather than for the benefit of the community in better business bureau v united_states u s the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization’s charitable purposes letter rev catalog number 47628k application of law you are not described in sec_501 of the code because you are not organized or operated exclusively for charitable or educational_purposes you do not meet either the organizational or operational tests as required by reg c -1 a because you are not organized and operated exclusively for exempt purposes you do not meet the organizational_test because your articles of organization do not limit your purposes one or more exempt purposes as required by sec_1_501_c_3_-1 the stated purposes being too broad and do not expressly dedicate your assets to an exempt_purpose as required by sec_1_501_c_3_-1 you are not operated exclusively for exempt_purpose as required by sec_1_501_c_3_-1 because you are not engaged primarily in activities which accomplish exempt purposes specified in sec_501 more than an insubstantial part of your activities not being in furtherance of an exempt_purpose although there are educational aspects of your activities you operate in a commercial manner you provide services and products for fees pursuant to agreements with apartment complexes and according to wellness plans you prepare for the individuals your launch event serves as an open-house whereby members of the public are introduced to your member businesses and given the opportunity to secure services and goods from your member businesses your website invites the public to secure services and products offered by your member businesses your activities promote the business interests of your member businesses each member business provides a service or product which is distinguishable from those of the other members therefore you are not operated exclusively for purposes described in sec_1_501_c_3_-1 of the regulations you are like the organization described in revrul_68_373 because your activities are commercial in nature and like the organization described in revrul_69_632 because your activities substantially serve the private interests of the members rather than the public you are like federation pharmacy services inc because although your activities may promote health they do so in a commercial and proprietary manner like the organization in better business bureau v united_states you have a substantial non-exempt purpose that is operating in a commercial manner and promoting the services of your members you conclusion accordingly we conclude that you you do not qualify for exemption under sec_501 of the code you do not meet the operational_test for exemption because your activities benefit your member businesses if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include letter rev catalog number 47628k your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’1l send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it letter rev catalog number 47628k you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
